EXHIBIT 10.2
 
 
Notice of Grant of Deferred Stock Units Award
 
 
Director Name
 
DSU Number:
 
XXXXXXXXXXXXX
 
 
Plan:
 
Non-Employee Directors’ Equity Plan
 

 
Effective _______________, you have been granted an award of  _________ deferred
stock units.
 
Each deferred stock unit represents a right to a future payment equal to one
share of The Brink’s Company common stock.  Such payment will be made in shares
of The Brink’s Company common stock.
 
Subject to the provisions of this Award Agreement and the Plan, on _____________
you shall be entitled to receive (and the Company shall deliver to you as soon
as practicable following that date), the number of Shares underlying this award.
 
Additional terms and conditions applying to this grant are contained on pages
two and three of this Award Agreement as well as within the official Plan
document.  Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Plan.
 
 
 
By your signature and the authorized Company signature below and on page three
of this Award Agreement, you and the Company agree that this award is granted
under and governed by the terms and conditions of The Brink’s Company
Non-Employee Directors’ Equity Plan, as well as this Award Agreement, all of
which are incorporated as a part of this document.
 
 

--------------------------------------------------------------------------------

 
 
 
 

     
The Brink’s Company
 
Date
 
 
   
Director
 
Date

 
 
 
 
 
 
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
 
Deferred Stock Units Award Agreement
 
    This AWARD AGREEMENT, dated as of ________________, is between The Brink’s
Company, a Virginia corporation (the “Company”), and the member of the board of
directors of the Company (the “Board”) identified on page one of this Award
Agreement (the “Director”).
 
    By resolution dated on the date of this Award Agreement, the Board, acting
pursuant to The Brink’s Company Non-Employee Directors’ Equity Plan (the
“Plan”), a copy of which Plan has heretofore been furnished to the Director (who
hereby acknowledges receipt), granted to the Director a deferred stock units
award as set forth on page one of this Award Agreement.
 
Accordingly, the parties hereto agree as follows:
 
    1.   Subject to all the terms and conditions of the Plan, the Director is
granted the deferred stock units award (the “Award”) as set forth on page one of
this Award Agreement.
 
    2.   Subject to the Director’s satisfaction of vesting conditions described
below, (unless otherwise provided under the terms and conditions of the Plan or
this Award Agreement), on ______________, the Director shall be entitled to
receive (and the Company shall deliver to the Director as soon as practicable
following that date) , the number of Shares underlying this Award.
 
    3.   If a cash dividend is paid on a Share while the Award remains
outstanding, the Director shall be entitled to receive at the time such cash
dividend is paid, a cash payment in an amount equivalent to the cash dividend on
a Share with respect to each Share covered by the outstanding Award.
 
    4.   The Award shall be fully vested as of _______________, provided that
the Director continues to serve as a member of the Board on such date.
 
    5.   Notwithstanding anything to the contrary in paragraph 4 above, in the
event of the occurrence of a Change in Control, the Award will fully vest upon
the Change in Control (to the extent not already vested), provided, however,
that notwithstanding Section 11(g) of the Plan, the Award will become payable
only on the first day that is more than six months after the Director’s
termination of service from the Board.
 
    6.   The Shares underlying the Award, until and unless delivered to the
Director, do not represent an equity interest in the Company and carry no voting
rights.  The Director will not have any rights of a shareholder with respect to
the Shares underlying the Award until the Shares have been delivered to the
Director.
 
    7.   The Award is not transferable by the Director otherwise than by will or
by the laws of descent and distribution.
 
 
 
 
 
 
 
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
    8.   All other provisions contained in the Plan as in effect on the date of
this Award Agreement are incorporated in this Award Agreement by reference.  The
Board may amend the Plan at any time, provided that if such amendment shall
adversely affect the rights of a holder of an Award with respect to a previously
granted Award, the Award holder’s consent shall be required except to the extent
any such amendment is made to comply with any applicable law, stock exchange
rules and regulations or accounting or tax rules and regulations.  This Award
Agreement may at any time be amended by mutual agreement of the Board (or a
designee thereof) and the holder of the Award.  Prior to a Change in Control of
the Company, this Award Agreement may be amended by the Company, and upon
written notice by the Company, given by registered or certified mail, to the
holder of the Award of any such amendment of this Award Agreement or of any
amendment of the Plan adopted prior to such a Change in Control, this Award
Agreement shall be deemed to incorporate the amendment to this Award Agreement
or to the Plan specified in such notice, unless such holder shall, within 30
days of the giving of such notice by the Company, give written notice to the
Company that such amendment is not accepted by such holder, in which case the
terms of this Award Agreement shall remain unchanged.  Subject to any applicable
provisions of the Company’s bylaws or of the Plan, any applicable
determinations, order, resolutions or other actions of the Board shall be final,
conclusive and binding on the Company and the holder of the Award.  Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Plan.
   
    9.   All notices hereunder shall be in writing and (a) if to the Company,
shall be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Director,
shall be delivered personally or mailed to the Director at the address set forth
below.  Such addresses may be changed at any time by notice from one party to
the other.
 
    10.   This Award Agreement shall bind and inure to the benefit of the
parties hereto and the successors and assigns of the Company and, to the extent
provided in the Plan, the legal representatives of the Director.
 
 

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as
of the day and year first above written.
 
 
 
 

     
The Brink’s Company
 
Date
 
 
   
Director
 
Date

 
 

--------------------------------------------------------------------------------

Street address, City, State & Zip
 
 
 
 
 
 
 

 
Page 3

--------------------------------------------------------------------------------

 
